Citation Nr: 0621572	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Katherine G. Doyle





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the benefit sought on appeal.  
The appellant, who had active duty for training from November 
1979 to February 1980, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  


FINDING OF FACT

A heart disorder was not manifested during active duty for 
training and the appellant is not currently shown to have a 
heart disorder that is causally or etiologically related to 
active duty for training.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated during a 
period of active duty for training.  38 U.S.C.A. §§ 101(24), 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the appellant dated in March 2003, June 2003 and August 2003.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the appellant is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claim.  The appellant and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.  

The appellant essentially contends that he experience chest 
pain during basic training and that he currently has a heart 
disorder that is related to the symptomatology manifested 
during service.  Applicable law provides that service 
connection will be granted if it is shown that an individual 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term "active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24)(B)

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The appellant's service medical records showed that in 
November 1979 he was seen with complaints that his heart was 
filling with air upon exertion.  An EKG and chest x-ray were 
performed and the results of both were normal.  No 
cardiovascular disorder was diagnosed following the 
examination.  A Report of a Medical Examination performed in 
January 1980 in connection with the appellant's release from 
active duty for training showed that the heart was normal on 
clinical examination.  On the Report of Medical History 
portion of the examination the appellant denied experiencing 
pain or pressure in the chest, palpitation or pounding heart 
or heart trouble.  

In August of 1999 the appellant visited a private physician 
who performed Holter Monitor testing that found nonspecific 
abnormalities and rare premature atrial and ventricular 
contractions.  However, private medical records do not 
contain a diagnosis of a heart disorder.

Nevertheless, even assuming that the Holter Monitor testing 
is reflective of some type of heart disorder, there is no 
medical evidence of record that offers an opinion that any 
currently diagnosed heart disorder is in any way related to 
the appellant's active duty for training and the 
symptomatology shown in the one service medical record.  
Based on this record, and given that no heart disorder was 
diagnosed during service, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  

Given the medical evidence against the claim, for the Board 
to conclude that a heart disorder had its origin during 
active duty for training in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The appellant was advised of the need to submit medical 
evidence demonstrating a current heart disorder and a nexus 
between a current disability and service by way of 
correspondence from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the appellant was clearly advised 
of the need to submit medical evidence of a current disorder 
and of relationship between a current disability and an 
injury, disease or event in service.  While the appellant is 
clearly of the opinion that he has a heart disorder that is 
related to service, as a lay person, the appellant is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis of a medical disorder or the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for a heart disorder is not 
established.



ORDER

Service connection for a heart disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


